Citation Nr: 0201028	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  98-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for generalized 
arthritis.

2.  Entitlement to service connection for a circulatory 
disorder, claimed as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961, and from November 1961 to August 1965.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the claims.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in October 2001, a transcript of 
which is of record.

The Board notes that the veteran was granted service 
connection for degenerative joint disease of the lumbosacral 
spine and both knees by a June 2001 rating decision.  
Accordingly, the issue on appeal is entitlement to service 
connection for arthritis which affects different joints.

As an additional matter, the Board notes that the veteran 
also perfected appeals regarding the evaluations assigned for 
his service-connected right hand fracture, 5th metacarpal, 
and residuals of left toe fractures.  However, at his October 
2001 personal hearing, the veteran indicated that he was 
satisfied with the current ratings for these disabilities, 
and withdrew these issues from appeal.  38 C.F.R. § 20.204.

At his hearing in October 2001, the veteran stated that he 
was recently told that he had type-2 diabetes mellitus.  He 
also testified that he had service in Vietnam.  Hearing 
transcript, page 6.  The Board notes that new legislation 
added type-2 diabetes to the list of diseases presumptive to 
herbicide exposure in Vietnam.  See 38 U.S.C.A. § 1116 (as 
amended by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Public Law No. 107-103, 115 Stat. 
976 (2001) (Dec. 27, 2001).  The matter of service connection 
for diabetes mellitus has been neither procedurally prepared 
nor certified for appellate review, and is accordingly 
referred to the RO for initial consideration and appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 ( 1995).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  Other than his service-connected degenerative disease of 
the lumbosacral spine and both knees, the probative evidence 
does not show that the veteran has generalized arthritis that 
is causally related to his military service.

3.  The competent medical evidence on file does not show that 
the veteran currently has a circulatory disorder, nor is 
there any competent evidence that links such claimed disorder 
to active service/service-connected disability.


CONCLUSION OF LAW

Generalized arthritis or a circulatory disorder was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been so incurred; nor is a circulatory 
disorder proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his service connection 
claims, and specifically addressed the applicability of the 
VCAA by correspondence dated in March 2001 and by the June 
2001 Statement of the Case.  Moreover, the veteran has been 
accorded an examination in relation to this case.  Further, 
the veteran has not identified any pertinent evidence that is 
not of record.  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.

General Background.  The veteran's service medical records 
show no treatment for or diagnosis of arthritis and/or 
circulatory problems during his periods of active service.  
In fact, the veteran's heart, spine, as well as his upper and 
lower extremities, were all clinically evaluated as normal on 
service examinations conducted in September 1958, June 1961, 
October 1964, and July 1965.  Further, at the time of these 
examinations the veteran reported that he had never 
experienced palpitation or pounding heart, high or low blood 
pressure, or arthritis or rheumatism.

The Board acknowledges that the veteran's service medical 
records reflect that he was treated for head, neck, and back 
problems in April 1961, following a motor vehicle accident.  
In addition, these records show that the veteran sustained a 
foot fracture as a result of a parachute jump in April 1963.  

The post-service evidence includes VA outpatient treatment 
records and examination reports which, together, cover a 
period from 1997 to 2001.

At an April 1997 VA general medical examination, it was noted 
that the veteran's blood pressure was found to be 140/80 on 
two separate testings.  Heart rate was 68 per minute, with 
regular sinus rhythm.  There were no murmurs or gallops in 
the heart.  No circulatory disorder was diagnosed at this 
examination.  Further, the possibility of arthritis was noted 
concerning the veteran's old healed fracture at the based of 
the right 5th metacarpal.  

The VA outpatient treatment records reflect that the veteran 
was treated for arthritis and hypertension on various 
occasions.  Additionally, records from November 1997 show an 
impression of a questionable heart murmur.  He subsequently 
had an electrocardiogram (ECG) performed in February 1998, 
which showed normal sinus rhythm, nonspecific 
intraventricular conduction delay, and borderline ECG.  It 
was noted that no previous ECGs were available.  The 
outpatient treatment records contain no competent medical 
opinion which causally relates generalized arthritis to the 
veteran's active service, or that the veteran has a current 
circulatory disorder causally related to service, to include 
as secondary to a service-connected disability.

No pertinent findings were made regarding the issues on 
appeal at a May 1999 VA medical examination.

The veteran underwent a new VA medical examination in April 
2001 in conjunction with his appeal.  At this examination, 
the veteran reported, among other things, that a heart murmur 
was noted 2 years earlier, but that he had no cardiovascular 
symptoms.  In addition, the veteran's current exercise 
program was summarized, and it was stated that he had had no 
cardiac or vascular symptoms.  Regarding his arthritis, the 
veteran reported that he started having low back and knee 
pain about a month earlier.  It was also noted that he made 
multiple jumps during service.

On examination, the examiner, in part, found that the 
veteran's heart was of normal size and mechanism.  No murmurs 
were appreciated.  Following examination of the veteran, the 
examiner's impressions included degenerative disc disease 
spine probably associated with multiple parachute joints; 
degenerative joint disease knees, bilateral; and that 
peripheral vascular disease was not found.  Moreover, the 
examiner commented that the veteran's low back and knee pains 
were on a more probable than not basis related to his 
repeated parachute jumps.  However, there was no evidence of 
generalized arthritis associated with parachute jumping.

At the October 2001 hearing, the veteran described his 
current medical treatment and symptoms.  He noted that his 
research and the medical journals showed that arthritis came 
from aging, as well as from the wear and tear and broken 
bones, and that he had had a lot of broken bones from his 
parachute jumps during service.  Regarding his circulatory 
disorder claim, he testified that he had blood clots for 
which he took medication.  He also indicated that he 
exercised a great deal in order to avoid having a stroke.  
Further, he testified that his medical treatment had all been 
done by the VA, and that no one had indicated to him what the 
cause was of his circulatory disorder.

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for generalized arthritis and a 
circulatory disorder.

As an initial matter, the Board notes that nothing on file 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.

With respect to the generalized arthritis claim, the medical 
evidence does not show that the veteran was diagnosed with 
arthritis either during service or within his first post-
service year.  Accordingly, the veteran is not entitled to a 
grant of service connection on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.

The Board must now determine whether all the evidence, 
including that pertinent to service, establishes that his 
arthritis was incurred during service.  38 C.F.R. § 3.303(d).

The medical evidence clearly shows that the veteran has 
arthritis.  However, with the exception of the already 
service-connected degenerative disease of the lumbosacral 
spine and both knees, there is no competent medical evidence 
on file which tends to relate generalized arthritis to the 
veteran's active service.  In fact, the April 2001 VA 
examiner concluded that there was no evidence of generalized 
arthritis associated with parachute jumping. 

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the only competent medical evidence to 
address the etiology of the veteran's generalized arthritis 
claim has found that it is not related to active service.  
This opinion was based upon an examination of the veteran, 
and his contention that he had arthritis as a result of 
multiple parachute jumps during active service.  No competent 
medical evidence is on file which expressly refutes this 
opinion.  Consequently, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of service connection for generalized arthritis.

Regarding the veteran's circulatory disorder claim, the Board 
notes that a review of the record does not show that the 
veteran has ever received a competent medical diagnosis of 
such a condition.  In fact, the April 2001 VA examiner found 
that there was no evidence of peripheral vascular disease.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  As there is no competent 
medical evidence of a current circulatory disorder, the claim 
must be denied.

Even if the veteran did have a current circulatory disorder, 
to include the findings of hypertension and heart murmur, 
there is still no competent medical evidence which causally 
relates these findings to service, to include as secondary to 
a service-connected disability.  No heart problems were noted 
during active service, and the record reflects that the 
findings of hypertension and heart murmur were first made 
many years after the veteran's discharge from service.  
Inasmuch as the evidence on file does not tend to show that 
the veteran has a current circulatory disorder which may be 
associated with service, the Board must conclude that no 
additional development, to include a medical examination or 
medical opinion, is reasonable based upon the facts of this 
case.  See § 3 of the VCAA (codified as amended at 38 U.S.C. 
§ 5103A(d)); Hickson, supra; Pond, supra.  Consequently, the 
Board finds that, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
the Board concludes that further development and further 
expending of VA's resources is not warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for generalized arthritis and a 
circulatory disorder, and they must be denied.  As the 
preponderance of the evidence is against both of these 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01-
7006 (Fed. Cir. December 17, 2001).

ORDER

Entitlement to service connection for generalized arthritis 
is denied.

Entitlement to service connection to a circulatory disorder, 
claimed as secondary to a service-connected disability, is 
denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

